DETAILED ACTION
	Claims 16-25 and 30-34 are currently pending in the instant application.  Claims 20, 33, and 34 appear allowable.  Claims 16-19 and 21-25, 31, and 32 are rejected.  Claim 30 is withdrawn from consideration as being for non-elected subject matter.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 October 2022 has been entered.
Election/Restrictions
Applicant’s election without traverse of Group I and the species: 
    PNG
    media_image1.png
    214
    247
    media_image1.png
    Greyscale
 in the reply filed on 1 September 2021 has been previously acknowledged.
According to MPEP 803.02, the examiner has previously determined whether the elected species is allowable.  Applicants’ elected species appears allowable.  Therefore, the search and examination has previously been extended to the entirety of Group I.
Claims 16-25 and 31-34 have been examined in their entirety.  It has been determined that the entire scope claimed is not patentable.
Response to Amendment and Arguments
Applicant's amendment and arguments filed 17 October 2022 have been fully considered and entered into the instant application.
In regards to the 35 USC 112(a) rejection of claims 31 and 32, as applicant has deleted the use of the composition from the claim, the rejection is overcome.  
In regards to the 35 USC 112(a) rejection of claims 16-25, 31, and 32, as claim 20 has been amended to be independent and does not have R2 as being substituted by tetrahydrofuranyl: R3 or R4 as tetrahydrofuranyl; or R3 and R4 together forming 
    PNG
    media_image2.png
    109
    124
    media_image2.png
    Greyscale
, this rejection is overcome for claim 20.  As claim 22 still contains R3 and R4 forming 
    PNG
    media_image2.png
    109
    124
    media_image2.png
    Greyscale
, the rejection is maintained.  In regards to claims 16-19, 21, 23-25, 31, and 32, as claim 16 appears to still have 
    PNG
    media_image2.png
    109
    124
    media_image2.png
    Greyscale
 for R3 and R4, this rejection is maintained.
As claims 20 and 22 have been amended to be independent, the 35 USC 112(d) rejection is overcome.  
In regards to claim 16 (and the 35 USC 112(a) rejection of claims 16-19, 21, 23-25, 31, and 32), The amendment filed 17 October 2022 appears to be non-compliant because the amendment to claim 16 includes: 
    PNG
    media_image3.png
    148
    196
    media_image3.png
    Greyscale
which appears to be underlining subject matter applicant had previously added in an earlier amendment.  As incorrect markings to show addition and deletion are present in claim 16, the amendment appears to be non-compliant.    The subject matter at issue was discussed as lacking written description in the previous office action and applicant may have intended to strike-through the structure, but as seen above, the structure is underlined. As claim 16 appears to still include subject matter that fails to comply with written description, claims 16-19, 21, 23-25, 31 and 32 are included in the following 35 USC 112(a) rejection of claim 22.  It is suggested that claim 16 be properly amended to indicate the presence or absence of the structure 
    PNG
    media_image4.png
    125
    158
    media_image4.png
    Greyscale
in the response to the instant action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-19 and 21-25, 31, and 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, claims 16 and 22 have R3 and R4 to be 
    PNG
    media_image4.png
    125
    158
    media_image4.png
    Greyscale
.  In regards to 
    PNG
    media_image4.png
    125
    158
    media_image4.png
    Greyscale
 (found in both claim 16 and 22) the species of example 21 in the specification is a specific compound with specific other variables for R1 and R2.  The species of example 21 does not support a new genus where the other variables can be other than found in example 21. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rebecca L. Anderson whose telephone number is (571)-272-0696.  The examiner can normally be reached Monday-Friday from 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane, can be reached at (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA L ANDERSON/Primary Examiner, Art Unit 1626                                                                                                                                                                                                        ____________________					21 October 2022	
Rebecca Anderson					
Primary Examiner					
Art Unit 1626, Group 1620				
Technology Center 1600